Title: From John Quincy Adams to Thomas Boylston Adams, 22 December 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 26.
St: Petersburg 22 December 1811.

More than four months have again passed away, since I have received a line from you, and nearly seven since the date of your last Letter—I should feel this less severely, if that and your other most recent letters had not left a source of uneasiness upon my mind, which nothing but more agreeable information can remove—Although the communication direct from this Country to the United States was prematurely arrested by the hand of the Giant who makes such a formidable figure in the Columbiad—one Frost—yet other circumstances have furnished unusual facilities for writing indirectly through Sweden; and there is some prospect that similar opportunities will occur, though the Winter, or at least as long as the ordinary passage to Sweden remains open—There were at the close of the Summer a considerable number of Americans here, who had come with Cargoes of Coffee, Sugar and Cotton, and had so overstocked the market, that they could not accomplish their sales, and who expected therefore to pass the Winter here—Just about that time however a great and unexpected demand for the two first of these Articles arose from Germany, and an exportation of them from this Country by land commenced, which very soon drained the market here—Many of the Americans had been obliged in a manner to give them away in the Summer, but those who had more wisely waited for the operation of the Winter upon the value of their goods soon found the advantages of their patience—Coffee and Sugar already bear prices so high, that several of the persons who had intended to remain here untill the Spring, have altered their determination, effected their sales, and are now desirous, either of returning home, or of visiting another Country were there will as they suppose be much opportunity for further profitable speculation—Most of them take their way through Sweden to Gothenburg.—Mr: Smith, the brother of Mrs Miller is now in this predicament, intending to go positively to England; and perhaps to Boston—in either case I hope he will furnish me the means of a Conveyance for this letter, as speedily as the difficulties of the Season will admit.—I wrote about three weeks ago to my Mother, expecting to send the letter by Mr: Smith But his departure having been postponed, and another opportunity by the way of Riga, having presented itself, I availed myself of it, and hope the letter is already on its passage.
This commercial phenomenon of Colonial Merchandizes exported from St: Petersburg and Archangel into Germany, Italy, and even France, is one of those singular symptoms in the disordered state of the civilized world (if it deserves to be called so) which strike superficial observers with amazement—The Emperor Napoleon has been preaching abstinence of sugar and coffee to the people of Europe, with as much zeal as the hermit Peter once preached the recovery of the holy Sepulchre from Infidels—Finding his eloquence less persuasive than that of Peter, he has invaded, conquered, incorporated and good-citied half a dozen Sovereignties of the Old School, merely to teach the people abstinence of sugar and Coffee—He has offered them grape-sugar, turnep-sugar, maple-sugar, and I know not how many more sugars, and coffees in proportion, as substitutes for the true sugar and coffee—he has taxed these delicious dainties beyond all endurance, and he has threatened fire and sword against whoever would not proscribe them like himself—Notwithstanding all which sugar and Coffee still make their way—even into France—First they went in from Holland—then from Halegoland; then from Holstein then from Prussia, and after having been driven from all those Stages, they have now found a vent through the very northern extremity of Europe—This channel of colonial trade has been barely opened during the present year; but it has proved so advantageous, not only to the individual merchants, but to the revenues, the finances, and the credit of this Empire, that it will probably be continued on a much more extensive scale the next Summer, unless a new War should come and break it up altogether—Napoleon has attempted partly to defeat it, by authorizing the seizure and confiscation of all vessels coming into or going out of the Baltic; but his privateers will be able to catch only a very small number of the vessels which sail under the protection of English convoys, and no others will dare to make their appearance—The exportation from hence by land, is to a place called Brody, the frontier of Austria, in what was once Poland—The Emperor of Austria has prohibited the use of Coffee in his dominions, and promises to prohibit sugar too as soon as the maple-trees shall be sufficiently grown—But this deposit at Brody is not yet made illegal, and it is doubtful whether even the influence of France at Vienna, will be strong enough to get it prohibited—The prospect then is that the whole Continent of Europe will the ensuing year be supplied with sugar and coffee from Russia; but it must be understood that this prospect is subject to a contingency which may totally change its appearance—that of a new War in the North of Europe—A War between the United States and England, or the entire accession of the English Regent to the throne would also have a material influence on the aspect of affairs.
In this new state of European Commerce, our Countrymen have hitherto been almost exclusively the Carriers, on the Ocean—The business has yet been unprofitable to many of them, and taken all together a source of loss, rather than of profit—The fruit of their labours and dangers has been gathered entirely by the Russian depositaries; who got the articles for nothing when the market was glutted, and who are now selling them at enormous prices—But there are now here a number of Americans ready to adventure in the same Speculations which have proved so unsuccessful this year, and who rely upon the continuance of the land-conveyance to Brody.
The demand for Cotton—the third great colonial article bears no proportion to that of the two others—The causes of which are that a great supply of it from the Levant has been opened into Italy, France and Germany, through the Ilyrian Provinces; and the French Tariff has laid duties so much heavier upon the American Cotton, that it cannot stand in the market a competition with that of the East—Another reason is that the prohibitions and the grinding duties upon Cotton have not been so widely extended nor of so long continuance as upon the other articles—It has circulated more freely—The scarcity and demand of it is consequently not so great—There are probably other reasons still; of some of which I may not be aware.
One effect of this incidental result of the Continental system has been that the exchange here upon Hamburg, Amsterdam and Paris, which nine months since was from ten to fifteen per Cent below par, is now as much above it—The balance of trade which was so heavily against Russia is now as much to her advantage. It is hardly possible however, that France perceiving this tax which she is paying to Russia should submit to it, and if she can prevent it, she will probably not scruple at the means, though War should be among them.
A question remains, whether War itself would prove a remedy to her complaint—That might depend upon its success—The scene of the first conflicts would doubtless be in Prussia and in Poland, where the approaches to hostility have been manifested by preparations and armaments, and accumulations of forces on both sides, for more than a year—The Event of a single battle might just the very road by which the merchandize is transported in the possession of the French army.—But from the force that Russia has concentrated there, she may perhaps maintain her ground more than one campaign, and even carry the War beyond her own frontiers.—In that case the passage to Brody will remain free—But a Peace with England which would naturally precede or immediately follow the rupture with her enemy, would bring the English in again as competitors with the Americans in the market, and at the same time an influence eager enough if possible to exclude them from it.
Such is the view of things political, and commercial at the present juncture—The course of policy that it dictates to our Country, is perseverance in her system of neutrality—The Session of Congress will doubtless be closed before you receive this letter. Nothing will I trust have been done in it to precipitate a rupture with either France or England, and I hope nothing will produce it. Both of them are still doing as they have done their worst against us short of involving us with them in their quarrel— But all the evil they have done us is but the drop of which that would be the Ocean—They are both warring for impracticable pursuits—Let us seek only Peace.
My family here are well, and we lead a very quiet and peaceable life—I have much more leisure than I enjoyed last Winter, and I employ much of it in reading—not modern politicians—but antient Poets, Orators and Philosophers—We are now precisely at the Winter Solstice—the Sun rising at fourteen minutes past nine, and setting at forty-six minutes after two—The two last Winters I had fallen into the prevailing custom here of getting up late, and waiting for the Sun in the morning to rise—This Season I have reverted to my own usage, and rise two or three hours before day—I shorten the Evenings in proportion; and walk an hour and a half before breakfast. The river Neva froze over the last week in October; merely as one would think to have its way. For ever since, the weather has been as mild as it usually is with us in November and December; and much more variable.
Hoping to hear from you soon, I say nothing about my affairs in your hands. Remember me as usual to my father, Mother and Children; and to all other members of the family, and other friends—I hope before the end of another year to see you all once more—and in the mean time remain with invariable affection / your’s
A.